Citation Nr: 1025370	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-20 243	)	DATE
	)
	)

On appeal from the
`Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder manifested 
by jaw popping and pain.

2.  Entitlement to service connection for a chronic headache 
disorder, including as secondary to a jaw disorder.

3.  Entitlement to service connection for a disorder manifested 
by slurred speech, including as secondary to a jaw disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that his jaw was injured in service during a 
dental procedure and that this caused him to experience jaw pain 
and popping, slurred speech, and headaches.  The Veteran's 
service treatment records do not indicate any jaw injury or any 
complaints of jaw pain or popping, slurred speech, or headaches 
at any time during his service.  However, he now contends that 
these symptoms were present ever since the in-service extraction 
of his impacted 3rd molars in June 1998.  He contends that he 
still experiences jaw pain and popping, slurred speech, and 
headaches.  

The Veteran is competent to report that he experiences the above 
symptoms and has experienced them since his service.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); it is acknowledged that the 
veteran is competent to give evidence about the symptoms he 
experienced. See Layno v. Brown, 6 Vet. App. 465 (1994).  
Given the low threshold for the provision of VA medical 
examinations that was set forth in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Veteran's lay assertions that he has current 
symptoms of disabilities that onset after the in-service tooth 
extraction triggered VA's duty to provide him with a VA medical 
examination.  

Additionally, given the time that has elapsed since the issuance 
of the statement of the case (SOC) in March 2006, the RO/AMC 
should ascertain whether the Veteran has since obtained any VA or 
private treatment for his claimed disorders, and, if so, records 
pertaining thereto should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked 
to identify all treatment that he received 
for his jaw, slurred speech, or headaches.  
If he identifies any such treatment and 
provides the appropriate releases, then the 
RO/AMC should obtain records from all such 
treatment sources.  If records are identified 
but cannot be obtained this fact, as well as 
the efforts made to obtain the records, 
should be clearly documented in the claims 
file.  The Veteran and his representative 
should also be notified of VA's inability to 
obtain these records.

2.  The Veteran should then be scheduled for 
appropriate examinations to determine whether 
he currently has a jaw disorder, chronic 
headache disorder, or a disorder manifested 
by slurred speech.  If any such disorder is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that such disorder was due to (a) the 
extraction of teeth in service or (b) any 
other disease or injury that occurred during 
the Veteran's service.  The examiners must 
fully explain the bases for their conclusions 
in their reports.  They must also indicate 
that they reviewed the claims file in its 
entirety.

3.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he should be 
furnished with a supplemental statement of 
the case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


